J-S10045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.J.M., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.K., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1379 MDA 2021

                Appeal from the Decree Entered October 1, 2021
      In the Court of Common Pleas of Lancaster County Orphans' Court at
                              No(s): 2021-1253


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                              FILED AUGUST 24, 2022

        K.K. (“Mother”) appeals from the decree involuntarily terminating her

parental rights to her son, J.J.M. (“Child”), born in April 2019. In addition,

Mother’s counsel has filed in this Court a petition to withdraw and

accompanying brief pursuant to Anders v. California, 386 U.S. 738 (1967),

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After careful

review, we vacate the decree and remand for further proceedings consistent

with this memorandum, and we deny counsel’s petition to withdraw.

        The orphans’ court set forth the factual history of this case in its January

3, 2022 Pa.R.A.P. 1925(a) opinion:

        This case began when the [Lancaster County Children and Youth]
        Agency received its first report regarding the family on April 17,
        2019, when Mother tested positive for marijuana during the
        delivery of [Child]. Mother reported to the Agency that she used
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S10045-22


     heroin at the beginning of her pregnancy and that she went to
     rehab, and that she had illicitly used Xanax during her pregnancy.
     The Agency closed the case as the family was meeting the Child’s
     basic needs and Mother had obtained a valid prescription for
     Subutex.

     The Agency received another report on June 6, 2019, with
     concerns for Mother’s substance use. It was reported that Mother
     was present at a provider for her postpartum checkup and
     appeared to be under the influence of a substance as evidenced
     by her slurred speech and unsteady standing. Mother admitted to
     relapsing on Klonopin and Xanax and the Agency implemented a
     safety plan for the family on June 21, 2019. On August 14, 2019,
     the family was accepted for ongoing services to ensure the Child’s
     safety and to address the substance abuse and mental health of
     both caregivers. On October 14, 2019, Mother began participating
     in the Family Alternatives Program as well as attending Addiction
     Recovery Services (“ARS”) daily for methadone. Mother was also
     attending PA Counseling for substance use and mental health
     concerns. Mother also received psychiatric care from CSG and
     was given a prescription for Zoloft, which can create a false
     positive for benzodiazepine. Mother had been complying with the
     Agency’s drug screens throughout the Agency’s involvement.
     Between August 20, 2019, and November 27, 2019, Mother had
     tested positive for THC, and on some of the dates also tested
     positive for benzodiazepines, methadone, and suboxone.

     On December 2, 2019, the Agency received its most recent report
     on the family. The household consisted of Mother and the Child.
     It was reported that [Child’s] father [ ], died in the home of a drug
     overdose on December 1, 2019, and there was suspicion that
     Mother was under the influence of a substance as well. Mother
     completed a drug screen at the Lancaster Freedom Center and
     was positive for THC, opiates, benzodiazepines, methadone, and
     fentanyl. The Lancaster City Polic[e] took protective custody of
     [Child].

     A Shelter Care Hearing was held on December 4, 2019, where the
     court found that to allow [Child] to remain in the home would be
     contrary to [Child’s] welfare. Without prejudice and without
     admitting the allegations in the petition, Mother stipulated that
     the Agency had sufficient evidence to meet its burden for purposes
     of the Shelter Care Hearing.


                                     -2-
J-S10045-22


Orphans’ Court 1925(a) Opinion, 1/3/22, at 2-3.

      The record reflects that at a January 6, 2020 adjudicatory and

dispositional hearing, the orphans’ court found Child to be a dependent child

by clear and convincing evidence pursuant to 42 Pa. C.S. § 6302(1). Although

she had been provided with notice by hand delivery, Mother did not appear at

this hearing. The court approved a child permanency plan with the following

goals: to improve mental health; to remain free from drugs and misuse of

alcohol; to be financially stable; to obtain and maintain a home free and clear

of hazards; and to maintain an ongoing commitment to Child. N.T., 1/6/20,

at 11-14.

      At the initial permanency review hearing, held on June 1, 2020, Mother

participated by phone; the court received the Agency’s recommendation that

although Mother had made ‘minimal’ progress, she was in ‘moderate’

compliance with the child permanency plan, due to the cooperation she had

exhibited with respect to alleviating the circumstances that led to Child’s

placement. N.T., 6/1/20, at 8.

      On September 2, 2020, a second permanency review hearing was held.

At that hearing, the court again found ‘moderate’ compliance with the child

permanency plan, although it was reported that Mother was no longer in

mental health treatment and had missed a scheduled appointment with PA

Counseling due to health concerns.     A Lancaster County Children & Youth

Agency (“Agency”) supervisor, Ruby Nolt, testified that there had been no

progress on Mother’s goals regarding drugs and misuse of alcohol, she had


                                     -3-
J-S10045-22



been discharged from the Family Alternatives Program due to non-compliance,

and she was at that time unemployed, homeless and living with friends. N.T.,

9/2/20, at 9-10. The next permanency review hearing was held on March 1,

2021; as of that date Mother was not employed, did not have appropriate

housing, and had attended only nine of the twenty-five visits scheduled with

Child. N.T., 3/1/21, at 7-9.

      On May 19, 2021, the Agency filed a petition to involuntarily terminate

the parental rights of Mother pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5),

and (8), and (b).

      Mother was unable to attend the next permanency review hearing on

August 9, 2021 because she had been hospitalized and was then in a mental

health facility; this hearing was to have been immediately followed by an initial

termination of parental rights hearing. Mother did, however, participate by

phone, and she indicated that she had no objection to a temporary suspension

of her visitation rights given the state of her mental health and inability to

even consider visits. N.T., 8/9/21, at 4.

      The permanency review/termination hearing was rescheduled to

September 27, 2021. Mother failed to appear at this hearing although she

had been properly served.       N.T., Permanency Review Hearing (“PRH”),

9/27/21, at 3.      The court heard testimony from Summer Weaver, Child’s

Agency caseworker, who stated that since the last permanency review

hearing, she had heard from Mother once, in July, when she called to cancel

a scheduled visit with Child; once in August; on September 13th, when Mother

                                      -4-
J-S10045-22



called; and again on September 14, 2021, when they met to discuss her child

permanency plan.        Id. at 4.   Ms. Weaver reported that Mother was not

currently receiving any mental health treatment and that she had been in

detox at Keystone Place in Chester, Pennsylvania due to heroin use in May or

June. Id. at 5. Ms. Weaver stated that she had attempted, unsuccessfully,

to contact Mother by phone both while Mother was in a mental health hospital

in Delaware and after she was discharged to Keystone Place.            Id. at 7.

Mother’s last visit with Child, either in-person or virtual, was on June 29, 2021,

two months earlier, and prior to that time, she had been inconsistent with her

visitation. Id. at 6.

      The orphans’ court then conducted a termination of parental rights

hearing, and upon its conclusion, entered its decree terminating Mother’s

parental rights. Decree, 10/1/21. Mother timely filed her notice of appeal

and statement of matters complained of on appeal on October 22, 2021.

      As noted above, Mother’s counsel has filed a petition to withdraw and

an Anders brief that identifies the following issue: “[d]id the [orphans’] court

err and abuse its discretion in terminating the parental rights of Appellant

Mother because the [Agency] did not prove by clear and convincing evidence

that Mother’s parental rights should be terminated pursuant to 23 Pa.C.S.[]

§2511?” Anders Brief at 6. In the Anders brief submitted by counsel, Mother

avers that she had achieved ‘moderate’ compliance on her child permanency

plan over two review periods, and requested additional time to work on plan

goals. Id. at 13.

                                       -5-
J-S10045-22



      When faced with an Anders/Santiago brief, this Court may not review

the merits of any possible underlying issues without first examining counsel’s

request to withdraw. In re X.J., 105 A.3d 1, 3 (Pa. Super. 2014). Our Court

has stated:

      To withdraw pursuant to Anders, counsel must:

        1) Petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel
        has determined that the appeal would be frivolous; 2) furnish
        a copy of the [Anders] brief to the [appellant]; and 3) advise
        the [appellant] that he or she has the right to retain private
        counsel or raise additional arguments that the [appellant]
        deems worthy of the court’s attention.


In re J.D.H., 171 A.3d 903, 907 (Pa. Super. 2017) (citations omitted).

      With respect to the third Anders requirement, this Court has held

counsel must “attach to their petition to withdraw a copy of the letter sent to

their client advising him or her of their rights.” Commonwealth v. Millisock,

873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, counsel must file a brief that meets the following

requirements established by the Pennsylvania Supreme Court in Santiago:


      (1)     Provide a summary of the procedural history and facts, with
              citations to the record;

      (2)     Refer to anything in the record that counsel believes
              arguably supports the appeal;

      (3)     Set forth counsel’s conclusion that the appeal is frivolous;
              and




                                      -6-
J-S10045-22


      (4)    State counsel’s reasons for concluding that the appeal is
             frivolous. Counsel should articulate the relevant facts of
             record, controlling case law, and/or statutes on point that
             have led to the conclusion that the appeal is frivolous.



Santiago, 978 A.2d at 361.

      Here, Mother’s counsel avers in her application to withdraw that she has

determined Mother’s appeal is frivolous after conducting a thorough and

conscientious examination of the record. Counsel avers she mailed Mother a

letter explaining her rights and has attached a copy of the letter to the

application to withdraw and Anders brief. Her letter complies with our law,

as it informs Mother that she may retain new counsel or proceed pro se and

raise any additional arguments she deems worthy of our attention.          Her

Anders brief includes a summary of the facts, procedural history of the case,

one issue that could arguably support Mother’s appeal, and an assessment of

why that issue is frivolous, with citations to the record and relevant legal

authority.

      As counsel has complied substantially with Anders, we review the issue

presented in her brief. We must also conduct “an independent review of the

record to discern if there are any additional non-frivolous issues overlooked

by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.

2015) (footnote omitted). Flowers does not require us “to act as counsel or

otherwise advocate on behalf of a party.” Commonwealth v. Dempster, 187

A.3d 266, 272 (Pa. Super. 2018) (en banc). “Rather, it requires us only to

conduct a simple review of the record to ascertain if there appear on its face

                                     -7-
J-S10045-22



to be arguably meritorious issues that counsel, intentionally or not, missed or

misstated.”   Id.

      Our standard of review in appeals from orders terminating parental

rights is deferential:

            The standard of review in termination of parental rights
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only    upon    determination      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re J.R.R., 229 A.3d 8, 11 (Pa. Super. 2020) (citation omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). The

clear and convincing evidence standard is defined as “testimony that is so

clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in issue.”

Id. (citation and internal quotation marks omitted).

      Here, the orphans’ court terminated Mother’s parental rights pursuant

to Sections 2511(a)(1), (2), (5), and (8), and (b). However, this Court may

affirm the court’s decision to terminate if we agree with its determination

concerning any one subsection of Section 2511(a), as well as Section 2511(b).


                                       -8-
J-S10045-22



See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We focus

our analysis, therefore, on Section 2511(a)(5) and (b), which provide as

follows:

      § 2511. Grounds for involuntary termination


             (a)     General rule.--The rights of a parent in regard to a
                     child may be terminated after a petition is filed on the
                     following grounds:

                                        - - -
                   (5) The Child has been removed from the care of the
                   parent by the court or under voluntary agreement with
                   an agency for a period of at least six months, the
                   conditions which led to the removal or placement of the
                   child continue to exist, the parent cannot or will not
                   remedy those conditions within a reasonable period of
                   time, the services or assistance reasonably available to
                   the parent are not likely to remedy the conditions which
                   led to the removal of the child within a reasonable period
                   of time and termination of parental rights would best
                   serve the needs and welfare of the child.

                                       -   -   -

              (b) Other considerations.--The court in termination the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare of
           the child. The rights of a parent shall not be terminated solely
           on the basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical care if
           found to be beyond the control of the parent.

23 Pa.C.S. § 2511(a)(8), (b).

      To satisfy Section 2511(a)(8), the petitioner must show three

components: (1) that the child has been removed from the care of the parent

for at least 12 months; (2) that the conditions which led to the removal or


                                        -9-
J-S10045-22



placement of the child still exist; and (3) that termination of parental rights

would best serve the needs and welfare of the child.       In re Adoption of

J.N.M., 177 A.3d 937, 943 (Pa. Super. 2018).         Unlike other subsections,

Section 2511(a)(8) does not require the court to evaluate a parent’s

willingness or ability to remedy the conditions that led to the placement of the

child. In re M.A.B., 166 A.3d 434, 446 (Pa. Super. 2017). “[T]he relevant

inquiry” regarding the second prong of Section 2511(a)(8) “is whether the

conditions that led to the removal have been remedied and thus whether

reunification of parent and child is imminent at the time of the hearing.” In

re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).

      Although Section 2511(a) generally focuses on the behavior of the

parent, the third prong of Section 2511(a)(8) specifically “accounts for the

needs of the child.” In re C.L.G., 956 A.2d 999, 1008-09 (Pa. Super. 2008)

(en banc).    This Court has recognized that “the application of [Section

2511(a)(8)] may seem harsh when the parent has begun to make progress

toward resolving the problems that had led to the removal of her children.”

In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      However, by allowing for termination when the conditions that led
      to removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit [18] months, in which to



                                     - 10 -
J-S10045-22


      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

Id.

      Here, our review of the record confirms that the Agency presented clear

and convincing evidence that the termination of Mother’s parental rights was

appropriate pursuant to Section 2511(a)(8).         First, the orphans’ court

determined that nearly seventeen months had elapsed between the date the

Agency had removed Child from his Mother’s care, due to her substance

abuse, and the date the termination of parental rights petition was filed. There

is, therefore, no dispute that the Agency has satisfied Section 2511(a)(8)’s

twelve-month time requirement. See J.N.M., 177 A.3d at 943.

      Second, the Agency presented ample testimony that Mother failed to

make progress towards, let alone meet, her child permanency plan goals.

Notwithstanding Mother’s assertions that she had, in fact, received ‘moderate’

compliance with her plan over two review periods, as of the date of the

termination of parental rights hearing on September 27, 2021, Mother was

not currently participating in any mental health treatment, although she had

recently been hospitalized in a Delaware mental health hospital and

discharged to Keystone Place, where she underwent detox for heroin use; she

was homeless and could not be contacted unless she called her caseworker

because she did not own a phone; and she had not visited Child, either

virtually or in-person, since the end of June. Ms. Weaver, the caseworker,

reported that she was unaware of whether Mother had resolved any of her

outstanding criminal charges. N.T., PRH, 9/27/21, at 4-5. The record contains

                                     - 11 -
J-S10045-22



competent evidence supporting the orphans’ court’s finding that there has

been neither compliance nor progress by Mother and that the conditions that

led to Child’s removal continue to exist, despite the reasonable efforts of the

Agency.

      Third, the Agency has established that termination best serves the

needs and welfare of Child. Child’s guardian ad litem (“GAL”) concluded that

his needs and welfare would be best served by terminating Mother’s parental

rights in light of the fact that the conditions which led to Child’s placement

continue to exist more than twelve months after Child’s removal: Mother has

not taken the necessary steps to improve her mental health functioning, to

learn good parenting skills, or to obtain housing for herself and Child. GAL’s

Brief at 6. Mother does not contest these conclusions or make any claim of

progress, but merely asks that she be given more time to complete her goals.

Although she initially exhibited a willingness to avail herself of mental health

and drug addiction treatment programs, she failed to progress toward

achieving any of the goals established in her child permanency plan, including

employment or housing, and had only sporadic visits with Child, with no visits

at all in the two months prior to the termination hearing. Regrettably, Mother

has simply not demonstrated any measure of stability sufficient to support a

finding that she is capable of overcoming the impediments to caring for Child

despite her request for more time; accordingly, we will not disturb the trial

court’s determination that Mother “cannot or will not remedy these conditions

within a reasonable period of time.” See Decree, 9/27/21 at 2.

                                     - 12 -
J-S10045-22



      Our Court has explained the application of the second prong, Section

2511(b), as follows:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs of the child. In In re C.M.S., 884 A.2d 1284, 1287 (Pa.
      Super 2005), this Court stated, “[i]ntangibles such as love,
      comfort, security, and stability are involved in the inquiry into the
      needs and welfare of the child.” In addition, we instructed that
      the trial court must also discern the nature and status of the
      parent-child bond, with utmost attention to the effect on the child
      of permanently severing that bond. Id. However, in cases where
      there is no evidence of a bond between a parent and child, it is
      reasonable to infer that no bond exists. In re K.Z.S., 946 A.2d
      753, 762-63 (Pa. Super. 2008). Accordingly, the extent of the
      bond-effect analysis necessarily depends on the circumstances of
      the particular case.


In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010). We note that

“[w]hile a parent’s emotional bond with her child is a major aspect of the

[Section 2511(b)] best-interest analysis, it is nonetheless only one of many

factors to be considered by the court when determining what is in the best

interest of the child.”   In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)

(citation omitted). “The trial court can equally emphasize the safety needs of

the child, and should also consider the intangibles, such as the love, comfort,

security, and stability that child might have with the foster parent.”        Id.

(quoting In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010)).

      Instantly, there was ample evidence as to how Child is thriving in

placement. Now three years old, Child resides in a kinship home, that of his

paternal grandfather. At the September 27, 2021 termination hearing, the



                                     - 13 -
J-S10045-22



Agency caseworker testified that she had observed Child in his kinship home,

which is safe and in good condition; she stated that Child is well-adjusted, and

that his grandfather facilitates contact with Child’s extended family, takes

Child to his medical appointments, and takes him to day care three times a

week.     N.T., 9/27/21, at 4-5.          Although he is being tracked by early

intervention, Child has shown no need for any services and will be enrolled in

a pre-kindergarten program. Id. at 5. In her brief, Child’s GAL asserts that

it is clear that the paternal grandfather is providing love, comfort, security and

stability and that Child is thriving in his home. GAL’s Brief at 7. At the August

9, 2021 hearing, the orphans’ court observed that Child seemed to be “a very

happy, busy two-year old.” N.T., 8/9/21, at 3.

        Here, we find that counsel has overlooked a non-frivolous issue that

necessitates a remand, as the orphans’ court has failed to provide the needs

and welfare analysis mandated by Section 2511(b); in fact, the court fails to

mention Section 2511(b) at all in its opinion, and provides only the conclusory

statement that the Agency has established that the termination of Mother’s

parental rights is in the best interests of Child. The orphans’ court simply did

not address the issue of an emotional bond, or the lack thereof, between

Mother and Child at the termination hearing or in its 1925(a) opinion. See

Orphans’ Court 1925(a) Opinion, 1/2/22, at 22.1

____________________________________________


1 There is also no discussion of Section 2511(b) within the Agency’s brief,
other than the general statement that termination pursuant to that section
(Footnote Continued Next Page)


                                          - 14 -
J-S10045-22



       In sum, we agree with the orphans’ court that the Agency has

established through clear and convincing evidence that Mother is currently

incapable of parenting Child; we find, however, that the orphans’ court erred

when it rendered a decision that termination serves the needs and welfare of

Child with no further discussion of Child’s developmental, physical, or emotion

needs and no evaluation of the nature and the status of any parent-child bond.

Indeed, a close examination of the record reveals no testimony by any of the

parties with regard to the effect the termination might have on Child.

Accordingly, we remand this matter to give the parties an opportunity to

present testimony regarding the emotional bond, if any, between Mother and

Child, and the effect the termination of parental rights would have on Child.

Subsequent to such hearing, the orphans’ court shall conduct an analysis

regarding this issue as well as all other factors bearing upon the termination

of Mother’s parental rights.

       Vacated and remanded for proceedings consistent with this decision.

Petition to Withdraw denied. Jurisdiction relinquished.




____________________________________________


would be in Child’s best interests. Agency’s Brief at 13. Child’s GAL’s brief
offers a single statement regarding Section 2511(b), stating that “in
examining the emotional needs and welfare of [Child], severing any bond that
might exist between Mother and [Child] would not cause irreparable harm or
be detrimental to [Child] since it is clear that resource parents provide love,
comfort, security, and stability to [Child], who is thriving in their care.” GAL’s
Brief at 7.

                                          - 15 -
J-S10045-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/24/2022




                          - 16 -